DISMISS and Opinion Filed December 3, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00858-CV

  BYRON HUTCHINGS, ANITA HUTCHINGS, HAYLEY HUTCHINGS,
            AND HUNTER HUTCHINGS, Appellants
                           V.
       MELROSE ACQUISITION, L.L.C., A SUBSIDIARY OF
            MAXUS PROPERTIES, L.L.C., Appellee

              On Appeal from the Justice Court Precinct 3, Place 2
                            Dallas County, Texas
                     Trial Court Cause No. JE-19-0002N

                         MEMORANDUM OPINION
                 Before Justices Pedersen, III, Goldstein, and Smith
                           Opinion by Justice Goldstein
      In their notice of appeal, appellants state they are appealing from the justice

court’s failure to issue an order. In a related appeal, appellate cause number 05-21-

00857-CV, we questioned our jurisdiction over the appeal that also arose from

justice court. As requested, appellants filed a letter brief in that appeal and filed it

in this appeal as well. Accordingly, we address our jurisdiction over this appeal.

      A court of appeals lacks jurisdiction over direct appeals from a justice court.

See Ortiz v. Scott, No. 07-05-0378-CV, 2005 WL 2777371, at *1 (Tex. App.—

Amarillo Oct. 26, 2005, no pet.) (mem. op.). Nothing in appellants’ letter brief
supports a contrary conclusion. Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


210858F.P05




                                        –2–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                              JUDGMENT

BYRON HUTCHINGS, ANITA                    On Appeal from the Justice Court
HUTCHINGS, HAYLEY                         Precinct 3, Place 2, Dallas County,
HUTCHINGS, AND HUNTER                     Texas
HUTCHINGS, Appellants                     Trial Court Cause No. JE-19-0002N.
                                          Opinion delivered by Justice
No. 05-21-00858-CV       V.               Goldstein. Justices Pedersen, III and
                                          Smith participating.
MELROSE ACQUISITION, L.L.C.,
A SUBSIDIARY OF MAXUS
PROPERTIES, L.L.C., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered December 3, 2021




                                    –3–